Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Hay Yeung Cheung on Wednesday, April 27, 2022.

The application has been amended as follows: 

Claim Amendments
Claim 4, line 1, “keeps” has been changed to “is configured to keep”
Claim 14, line 1, “keeps” has been changed to “is configured to keep”


	Specification Amendments
	With respect to specification amendments filed March 25, 2022, the examiner notes that each of the paragraph numbers were off by one. 
Examiner confirmed this with Mr. Hay Yeung Cheung and that the amendments should be as follows:

    PNG
    media_image1.png
    1015
    816
    media_image1.png
    Greyscale



Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
-applicant will submit replacement figures 10-14 in the same format (black and white line drawings) as they have provided for figures 1-9.  
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as stated in the previous office action the primary reason for allowance of independent claims 1 and 11 is the inclusion of and arrangement of the split lower roller on the rear clamping rod, wherein the split lower roller comprises a pair of facing lower rollers, each of the pair of facing lower rollers having an outward tapered flange, in combination with all of the other features and limitations as set forth in each independent claim.
None of the known prior art anticipates or makes obvious the particular construction of the pump jack roller system as detailed and outlined in each of the independent claims. None of the prior art teaches or suggests a split roller as claimed by the applicant, in combination with all of the other features and limitations. To find and provide a split roller as claimed would require significant hindsight and undue reconstruction.
For at least these reasons claims 1-20 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634